         Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 1 of 36



                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re: Equifax Customer                            MDL Docket No. 2800
Data Security Breach Litigation
                                                   No. 1:17-md-2800-TWT
This Document Relates To:
                                                   Case No. 1:18-cv-5611
Commonwealth of Puerto Rico, Plaintiff,
                                                   FIRST AMENDED COMPLAINT AND
v.                                                 DEMAND FOR JURY TRIAL

Equifax, Inc., Defendant.


I.     INTRODUCTION

       1.      The Commonwealth of Puerto Rico (“Puerto Rico”) brings this action in its

sovereign capacity against Equifax, Inc. (“Equifax”) on behalf of itself and as parens patriae on

behalf of the population of Puerto Rico.

       2.      Equifax is one of three primary national credit-reporting bureaus in the United

States. Equifax collects and maintains data regarding more than 820 million consumers worldwide,

including at least one million residents of Puerto Rico. The personal data that Equifax holds

touches upon virtually every aspect of a consumer’s profile in the marketplace.

       3.      Equifax is a gatekeeper for consumers’ access to socioeconomic opportunity and

advancement. Every day, businesses across the world rely on Equifax’s credit profiles to make

decisions as to the credit worthiness of consumers. This information impacts many of the most

important decisions in the lives of consumersfor instance, whether consumers can buy a house,

obtain loans, lease vehicles, or even get a job.

       4.      Consumers do not have any reasonable manner of preventing Equifax from

collecting, processing, using or disclosing their private information. Equifax largely controls how,
         Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 2 of 36



when, and to whom the consumer data it stockpiles is disclosed. Likewise, consumers have no

choice but to rely on Equifax to protect their most sensitive and personal data.

       5.      Equifax must, above all else, protect highly sensitive personal and financial

information that it collects from consumers. When a consumer’s information is collected by

Equifax, Equifax must be at the absolute forefront of data security to ensure that thieves and

hackers cannot access the data it has collected.

       6.      Equifax cannot, as it did here, fail to patch critical software effectively and

promptly, especially when such solutions are available, and even more so when exploits based on

the vulnerability in that software have been widely reported. When a data breach involving up to

143 million records of innocent consumers occurs, Equifax must immediately and accurately

notify all those affected to prevent consumers from becoming victims of identity theft. And it must

take immediate steps to mitigate the damages it has caused, rather than half-steps that could lead

to self-enrichment. This Complaint stems from Equifax’s abject failure to follow these simple steps.

       7.      From at least March 7, 2017 through July 30, 2017, a period of almost five

months, Equifax left at least 143 million consumers’ sensitive and private information

exposed and vulnerable to thieves and hackers by relying on certain open-source code (called

“Apache Struts”) that Equifax knew or should have known was insecure and subject to

exploitation. Although patches, workarounds, and other fixes for the vulnerability were

available and known to Equifax as of March 7, 2017, Equifax failed to utilize these public and

available remedies or employ proper security controls, such as encryption or multiple layers

of security, that were sufficient to protect consumers’ personal data.

       8.      As a result, intruders were able to access Equifax’s computer system from at

least May 13, 2017 through July 30, 2017, and potentially stole the sensitive and personal




                                                   -2-
          Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 3 of 36



information of 143 million consumers (the “Data Breach”). The Data Breach, which Equifax

first disclosed to the public months later on September 7, 2017, exposed some of the most

sensitive and personal data of Puerto Rico residents, including full names, Social Security

numbers, dates of birth, addresses, and, for some, credit card numbers, driver’s license

numbers, and/or other unknown, confidential information collected or generated incident to

Equifax’s business.

       9.       Equifax could haveand should haveprevented the Data Breach had it

implemented and maintained reasonable safeguards, consistent with representations made to the

public in its advertisements. Equifax did not do so.

       10.      In fact, the United States House of Representative Oversight Committee report

released on December 10, 2018 (“Committee Report”) concluded that Equifax’s security practices

and policies were sub-par and its systems were old and out-of-date. See House Report “The

Equifax      Data   Breach,”    (Dec.   2018)     (available   at   https://oversight.house.gov/wp-

content/uploads/2018/12/Equifax-Report.pdf). Simple measures such as patching vulnerable

systems could have prevented the data breach altogether. The Oversight Committee found that

the data breach was entirely preventable, and that Equifax failed to fully appreciate and mitigate

its cybersecurity risks. The Oversight Committee further found that Equifax failed to implement

clear lines of authority within their internal IT management structure, leading to an execution gap

between IT policy development and operation. Ultimately, the gap restricted the company’s ability

to implement security initiatives in a comprehensive and timely manner. Importantly, the

Committee found that Equifax allowed over 300 security certificates to expire, including 79

certificates for monitoring business critical domains. Failure to renew an expired digital certificate




                                                 -3-
         Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 4 of 36



for 19 months left Equifax without visibility on the exfiltration of data during the time of the

cyberattack.

        11.    The Committee Report concluded that Equifax failed to patch a disclosed

vulnerability in Apache Struts, a common open source web server, which Homeland Security had

issued a warning about some months before. See National Vulnerability Database, “CVE-2017-

5638 Detail,” published on March 10, 2017) (available at https://nvd.nist.gov/vuln/detail/CVE-

2017-5638). The unpatched Apache Struts server was powering a five-decades-old web-facing

system that allowed consumers to check their credit rating from the company’s website. The

attackers used the known vulnerability to create a web shell on the server weeks later, and managed

to retain access for more than two months. By operating this web shell, the attackers were able to

pivot through the company’s various systems by obtaining an unencrypted file of passwords on

one server, letting the attackers access more than 48 databases containing unencrypted consumer

credit data.

        12.    During that time, the hackers sent more than 9,000 queries on the databases,

downloading data on 265 separate occasions. Equifax did not see the data exfiltration because the

device used to monitor the vulnerable server’s network traffic had been inactive for 19 months due

to an expired security certificate. It took Equifax another two months to update the expired

certificate, at which point the staff immediately noticed suspicious web traffic. Equifax’s own

former chief information officer, David Webb, told House investigators that the whole incident

could have been prevented had the company updated the vulnerable Struts system within two days

of the patch’s release. Per the Committee Report: “Had the company taken action to address its

observable security issues prior to this cyberattack, the data breach could have been prevented.”




                                                -4-
         Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 5 of 36



       13.     Likewise, the United States Senate Permanent Subcommittee on Investigations

released a report showing Equifax neglected cybersecurity for years—and because of its “poor

cybersecurity practices,” millions of Americans had their personal information exposed in the Data

Breach. The Senate report claims Equifax failed to retain key records from the time of the breach,

and further found that Equifax let a tool used to monitor for malicious web traffic expire in

November 2016, which allowed hackers’ present in the company’s network to go undetected for

78 days. The Senate report also found that Equifax had no written policy for the patching of known

cyber vulnerabilities until 2015. Equifax did not have a complete understanding of the IT assets it

owned, because it did not have a comprehensive inventory, which made it nearly impossible for

Equifax to know if vulnerabilities existed on its network. Equifax conducted an audit in 2015, but

conducted no follow-up audit after those findings and left several of the issues unaddressed in the

months leading up to the Data Breach. See “How Equifax Neglected Cybersecurity and Suffered

a Devastating Data Breach,” Staff Report, United States Permanent Subcommittee on

Investigations, United States Senate (Released Mar. 6, 2019).1

       14.     By failing to protect confidential consumer information, Equifax exposed over

half of the adult population of Puerto Rico to the risk of identity theft, tax return scams,

financial fraud, health identity fraud, and other harm. Affected consumers have spent, and will

continue to spend, money, time, and other resources attempting to protect against an increased

risk of identity theft or fraud, including by placing security freezes over their credit files and

monitoring their credit reports, financial accounts, health records, government benefit

accounts, and any other account tied to or accessible with a social security number. The




1
 Available at: https://www.carper.senate.gov/public/_cache/files/5/0/508a6447-853f-4f41-85e8-
1927641557f3/D5CFA4A0FC19997FF41FB3A5CE9EB6F7.equifax-report-3.6.19.pdf (last visited Mar. 7, 2019)


                                                 -5-
         Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 6 of 36



increased risk of identity theft and fraud as a result of the Data Breach also has caused Puerto

Rico consumers substantial fear and anxiety and likely will do so for many years to come.

       15.     Given the nature of Equifax’s business, the sensitivity and volume of the data

in which it traffics, and the serious consequences to consumers when that data is exposed, its

failure to secure this information constitutes a shocking betrayal of public trust and an

egregious violation of Puerto Rico consumer protection and data privacy laws. As Equifax’s

own Chairman and Chief Executive Officer admitted, the Data Breach “strikes at the heart of

who we are and what we do.”

       16.     By this action Puerto Rico seeks to ensure that Equifax is held accountable, and

not allowed to prioritize profits over the safety and privacy of consumers’ sensitive and

personal data. Puerto Rico seeks, in its capacity as parens patriae, to recover individual

damages suffered by all natural persons in Puerto Rico as a result of Equifax’s misconduct.

Puerto Rico also seeks disgorgement of profits, restitution, costs, and attorney’s fees. Puerto

Rico also seeks appropriate, and available equitable and injunctive relief to address, remedy,

and prevent harm to Puerto Rico residents resulting from Equifax’s actions and inactions.

II.    THE PARTIES

       17.     The Plaintiff is the Commonwealth of Puerto Rico, who brings this action on behalf

of itself and as parens patriae on behalf of Puerto Rico residents, under the laws of Puerto Rico,

to ensure compliance with Puerto Rican laws and to enjoin violations of Puerto Rican laws.

       18.     Defendant Equifax, Inc. is a publicly-traded Georgia corporation (NYSE: EFX)

with its principal place of business at 1550 Peachtree Street N.E. in Atlanta, Georgia.




                                                -6-
            Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 7 of 36



III.    JURIDICTION AND VENUE

        19.     This Court has diversity jurisdiction over this action under 28 U.S.C. § 1332(a)(3).

Plaintiff and Defendant are citizens of different states. The amount in controversy exceeds

$75,000, exclusive of interest and costs.

        20.     This Court has personal jurisdiction over Equifax because Equifax regularly

conducts business in Puerto Rico, has minimum contacts with Puerto Rico, and maintains a place

of business in this District.

        21.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because Puerto Rico

resides in this District, a substantial part of the events or omission giving rise to these claims

occurred in this District, and Equifax has caused harm to Puerto Rico residents who reside in this

District.

IV.     FACTS

        A.      Equifax

        22.     Equifax was founded in 1899 and is the oldest of the “big three” credit reporting

agencies based in the United States. Equifax’s stock is listed on the New York Stock Exchange

under the ticker symbol “EFX.” In its 2016 Annual Report, Equifax claimed operating revenue

of $3.145 billion and operating income of $818 million.

        23.     Equifax’s business centers on the collection, processing, and sale of information

about people and businesses. According to its website, Equifax is a global information

solutions company that organizes, assimilates, and analyzes data on more than 820 million

consumers and more than 91 million businesses worldwide.

        24.     According to statements filed with the United States Securities Exchange

Commission (“SEC”), Equifax accumulates a staggering array of the private personal information




                                                -7-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 8 of 36



of millions of Puerto Rican residents for the purpose of enabling businesses “to make credit and

service decisions, manage their portfolio risk, automate or outsource certain human resources,

employment tax and payroll-related business processes, and develop marketing strategies

concerning consumers and commercial enterprises.” Equifax acknowledges that this information

includes “credit, income, employment, asset, liquidity, net worth and spending activity, and

business data, including credit and business demographics that we obtain from a variety of sources,

such as credit granting institutions, public record information, income and tax information

primarily from large to mid-sized companies in the U.S., and survey-based marketing information.”

       25.     Additionally, as part of its business, Equifax creates, maintains, and sells credit

reports and credit scores regarding individual Puerto Rican residents. Credit reports can

contain, among other things, an individual’s full Social Security number, current and prior

addresses, age, employment history, detailed balance and repayment information for financial

accounts, bankruptcies, judgments, liens, and other sensitive information. The credit score is

a proprietary number, derived from a credit report and other information that is intended to

indicate relative to other persons whether a person would be likely to repay debts.

       26.     Third parties use credit reports and credit scores to make highly consequential

decisions affecting Puerto Rican consumers. For instance, credit scores and/or credit reports

are used to determine whether an individual qualifies for a mortgage, car loan, student loan,

credit card, or other form of consumer credit; whether a consumer qualifies for a certain bank

account, insurance, cellular phone service, or cable or internet service; the individual’s interest

rate for the credit they are offered; the amount of insurance premiums; whether an individual

can rent an apartment; and even whether an individual is offered a job.




                                                -8-
           Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 9 of 36



          27.    Equifax is acutely aware that the consumer and business information it stores is

highly sensitive and highly valuable to identity thieves and other criminals. On its website, Equifax

states:

                 Privacy

                 For more than 100 years, Equifax has been a catalyst for commerce
                 by bringing businesses and consumers together. Equifax also
                 provides products and services that bring businesses together with
                 other businesses.

                 We have built our reputation on our commitment to deliver reliable
                 information to our customers (both businesses and consumers) and
                 to protect the privacy and confidentiality of personal information
                 about consumers. We also protect the sensitive information we have
                 about businesses. Safeguarding the privacy and security of
                 information, both online and offline, is a top priority for Equifax.

          There is little question that the above policy demonstrates Equifax was well aware of the

need for it to protect consumers’ highly valuable personal and financial information.

          B.     The Data Breach

          28.    At all relevant times, Equifax maintained a publicly-available website at

www.equifax.com. Within that website are various publicly-available web pages directed to

consumers, including Puerto Rican residents. Among those web pages is one through which

Equifax invites consumers to submit information to initiate and support a formal dispute of

information in their credit reports (the “Dispute Portal”).

          29.    Equifax maintained consumer names, addresses, full Social Security numbers,

dates of birth, and for some consumers, driver’s license numbers, credit card numbers, and

other confidential information of at least one million Puerto Rican residents, in computer

tables, databases, or files that were accessible (directly or indirectly) through the Dispute

Portal (the “Exposed Information”). The Exposed Information was not limited to the sensitive




                                                 -9-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 10 of 36



and personal information of those consumers who had used the Dispute Portal, but

encompassed a larger group of consumers on whom Equifax held information.

       30.     Starting on or about May 13, 2017 through July 30, 2017, unauthorized third

parties infiltrated Equifax’s computer system via the Dispute Portal. Once in, the parties

accessed and stole Exposed Information from Equifax’s network. According to a statement

Equifax published online at https://www.equifaxsecurity20l7.com on or about September 13,

2017, the Data Breach resulted when “criminals exploited a U.S. website application vulnerability.

The vulnerability was Apache Struts CVE-2017-5638.”

       31.     Apache Struts is a piece of computer code used for creating web applications. That

is, a computer program that runs in a web browser.

       32.     At all relevant times, Equifax used Apache Struts, in whole or in part, to create,

support, and/or operate its Dispute Portal.

       33.     Apache Struts is a piece of software that is free and available for anyone to

download, install, or otherwise integrate into their computer system. Apache Struts, like many

other pieces of open-source code, comes with no warranties of any kind including warranties about

its security. Accordingly, it is incumbent on companies that use Apache Strutslike Equifaxto

assess whether the open-source code is appropriate and sufficiently secure for the company’s

purposes and that it is kept up-to-date and secure against known vulnerabilities.

       34.     There are, and at all relevant times have been, multiple well-known resources

available to support companies relying on open-source code, including Apache Struts. These

resources publicly announce to users when security vulnerabilities in the open-source code are

discovered and verified, including in Apache Struts, compare the associated risks of such

vulnerabilities, and propose fixes.




                                               -10-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 11 of 36



       35.     For example, the Apache Software Foundation (“Apache”), a non-profit

corporation, releases updated versions of Apache Struts to “patch” it against verified security

vulnerabilities. Apache also releases Security Bulletins on its website regarding security flaws in

Apache Struts, noting the nature of the vulnerability and ways to resolve it. Since 2007,

Apache has posted at least 53 such security bulletins for Apache Struts.

       36.     Similarly, the U.S. Department of Commerce’s National Institute of Standards

and Technology (“NIST”) maintains a free and publicly available National Vulnerability

Database (“NVD”) at http://nvd.nist.gov. Using the NVD, NIST identifies security

vulnerabilities, including in open-source code, the risks they pose, and ways to fix them,

including as to security vulnerabilities in Apache Struts.

       37.     Likewise, the MITRE Corporation, a “not-for-profit organization that operates

research and development centers sponsored by the [United States] federal government,” also

identifies code security vulnerabilities, including vulnerabilities in Apache Struts, using a

Common Vulnerabilities and Exposures (“CVE”) Identifier. According to MITRE, the CVE

Identifier is the industry standard for identifying publicly known cyber security vulnerabilities.

MITRE maintains a database of CVE identifiers and the vulnerabilities to which they

correspond, which is publicly accessible without cost online at https://cve.mitre.org (the

“Vulnerability Database”).

       38.     On March 7, 2017, Apache published notice of a security vulnerability in certain

versions of Apache Struts in its online security bulletins S2-045 and S2-046 (the “Apache Security

Bulletins”). The vulnerability was assigned the CVE identifier CVE- 2017-5638 (the “March

Security Vulnerability”).

       39.     Directed to “All Struts2 developers and users,” the Apache Security Bulletins

warned that the software was vulnerable to “Remote Code Execution,” or “RCE.” RCE refers


                                               -11-
           Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 12 of 36



to a method of hacking a public website whereby an online attacker can send computer code

to the website that allows the attacker to infiltrate (that is, gain access to), and run commands

on the website’s server (the computer that stores the information that supports the website).

       40.      The Apache Security Bulletins assigned the March Security Vulnerability a

“maximum security rating” of “critical.” Apache recommended that users update the affected

versions of Apache Struts to fix the vulnerability, or to implement other specific workarounds

to avoid the vulnerability.

       41.      NIST also publicized the March Security Vulnerability in its NVD on or about

March 10, 2017. (“NIST Notice”). NIST noted that the severity of the vulnerability was an

overall score of 10.0 on two different versions of a scale called the Common Vulnerability

Scoring System (“CVSS”). A score of 10.0 is the highest possible severity score on either

scale. The NIST Notice also stated that an attack based on the vulnerability “[a]llows

unauthorized disclosure of information,” would be low in complexity to accomplish, and

would not require the attacker to provide authentication (for example, a user name and

password) to exploit the vulnerability. The NIST Notice also documented over twenty other

online resources for advisories, solutions, and tools related to the March Security

Vulnerability and how to patch or fix it.

       42.      Following the NIST Notice, the United States Computer Emergency Readiness

Team (“US CERT”) issued a security Bulletin (Bulletin (SB17-079)) on March 20, 2017,

calling out the March Security Vulnerability as a “High” severity vulnerability (“US CERT

Alert”).




                                              -12-
       Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 13 of 36



       43.    Likewise, MITRE included the March Security Vulnerability in the

Vulnerability Database and documented various external website references to the March

Security Vulnerability.

       44.    In the days following the public disclosure of the March Security Vulnerability

by Apache, media reports claimed that hackers were exploiting the March Security

Vulnerability against numerous companies, including banks, government agencies, internet

companies, and other websites.

       45.    As Equifax disclosed to the public on its website on or about September 13,

2017, the Data Breach occurred as a result of the exploitation of the March Security

Vulnerability by hackers.

       46.    As of or soon after March 7, 2017, Equifax knew or should have known, by

virtue of multiple public sources but at least one or all of the Apache Security Bulletins, the

NIST Notice, the US CERT Alert, and the Vulnerability Database (as well as one or all of the

various collateral sources referenced in the foregoing), that the March Security Vulnerability

existed in Apache Struts.

       47.    Indeed, in a notice on the website https://www.equifaxsecurity20l7.com/,

Equifax stated that “Equifax’s Security organization was aware of this vulnerability” in

Apache Struts in early March 2017.

       48.    As of or soon after March 7, 2017, Equifax knew or should have known, by

virtue of multiple public sources but at least one or all of the Apache Security Bulletins, the

NIST Notice, the US CERT Alert, and the Vulnerability Database (as well as one or all of the

various collateral sources referenced in the foregoing), that the implementation of Apache




                                             -13-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 14 of 36



Struts it employed on its websites, including without limitations, the Dispute Portal was

susceptible to the March Security Vulnerability.

       49.     As of or soon after March 7, 2017, Equifax knew or should have known, by

virtue of multiple public sources but at least one or all of the Apache Security Bulletins, the

NIST Notice, the US CERT Alert, and the Vulnerability Database (as well as one or all of the

various collateral sources referenced in the foregoing), that it was vulnerable to unauthorized

access to sensitive and personal consumer information by exploitation of the March Security

Vulnerability by hackers.

       50.     Until at least July 30, 2017, and during the Data Breach, Equifax continued to

use an Apache Struts-based web application that was susceptible to the March Security

Vulnerability for its Dispute Portal.

       51.     Until at least July 30, 2017, and during the Data Breach, Equifax failed to

employ successfully recommended fixes or workarounds, otherwise patch or harden its

systems, or put in place any compensating controls sufficient to avoid the March Security

Vulnerability, safeguard the Exposed Information, or prevent the Data Breach.

       52.     In addition, until at least July 29, 2017, and during the Data Breach, Equifax

did not detect and/or appropriately respond to evidence that unauthorized parties were

infiltrating its computer systems and had access to the Exposed Information; and/or did not

detect or appropriately respond to evidence that those parties were exfiltrating the Exposed

Information out of Equifax’s computer system.

       53.     As a result of Equifax’s actions and inactions, the Data Breach occurred and

hackers were able to access and stole the confidential, sensitive and personal information of

residents of Puerto Rico.




                                             -14-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 15 of 36



       54.     In its Form 8-K filing with the SEC on May 4, 2018, Equifax admitted that the

Social Security Numbers of more than 99% of individuals affected were compromised. The full

extent of personal data exposed as a result of the Equifax Data Breach is reproduced below, as

described in Equifax’s Form 8-K:




Equifax, Form 8-K (May 4, 2018) at 2, available at https://investor.equifax.com/financial-
information/sec-filings (last visited June 28, 2018)
       55.     Equifax knows that it was not doing enough to protect the sensitive information it

had in its possession. Equifax’s Chairman and CEO Richard F. Smith admits: “Confronting

cybersecurity risks is a daily fight. While we’ve made significant investments in data security, we

recognize we must do more. And we will.” But promises to do better in the future will not help

the consumers whose identities have already been compromised.

       C.      Equifax’s Security Program Fell Short

       56.     At all relevant times, Equifax promised the public that safeguarding consumers’

sensitive, personal information is “a top priority.” Common sense dictates that credit bureaus,

which maintain custody of critical private personal information for millions of consumers are a

prime target of hackers who are either engaged in identity theft or who seek to profit by selling

private consumer information to identity thieves.

       57.     Equifax’s knowledge of the risks of data breaches is highlighted by the fact that

Equifax profits off of consumer fears of such breaches. Equifax markets identity theft protection




                                               -15-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 16 of 36



services directly to people who believe their confidential information has been involved in a data

breach, telling them: “If you’ve recently been notified that your information was involved in a data

breach, you likely have a lot of questions. We’re here to help answer those questions and help you

understand the steps you may take to help better protect your identity in the future.” The Equifax

website counsels people whose information has been hacked that “it is wise to consider taking

advantage of the credit monitoring product, if it is offered.” And the very same page advertises

Equifax’s own “Equifax ID Patrol” and “Equifax Complete Family Plan” products to people,

assuring them that “a surprise-free future starts here.”

       58.     Equifax profited handsomely from consumer fears of identity theft and data

breaches. As reported in Equifax’s filings with the SEC, during the first six months of 2017 alone,

Equifax earned more than $205 million in operating revenue from its “Global Consumer Solutions”

segment, which includes revenue generated from “credit information, credit monitoring and

identity theft protection products sold directly and indirectly to consumers via the internet and in

various hard-copy formats. . . .”

       59.     Despite its knowledge of the risks of a data breach, and despite its knowledge of

the critical nature of the information that it collects, stores, and maintains, Equifax failed to take

adequate and reasonably necessary steps to protect the information in its possession.

       60.     The profound impact of the Equifax Data Breach has been highlighted by the

cybersecurity industry. In a post titled, “Why the Equifax breach is very possibly the worst leak of

personal info ever,” Ars Technica writer Dan Goodin noted that “[c]onsumers’ most sensitive data

is now in the open and will remain so for years to come.” Goodin described the Equifax Data

Breach as “very possibly [] the most severe of all for a simple reason: the breathtaking amount of

highly sensitive data it handed over to criminals. By providing full names, Social Security numbers,




                                                -16-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 17 of 36



birth dates, addresses, and, in some cases, driver license numbers, it provided most of the

information banks, insurance companies, and other businesses use to confirm consumers are who

they claim to be. The theft, by criminals who exploited a security flaw on the Equifax website,

opens the troubling prospect that the data is now in the hands of hostile governments, criminal

gangs, or both and will remain so indefinitely.”

       D.      Equifax Failed To Notify The Public For Months That Their Personal
               Data Had Been Compromised

       61.     Puerto Rico residents clearly have already suffered significant and lasting

harm as a result of the Data Breach, and such harm is likely to continue and worsen over time.

       62.     Armed with an individual’s sensitive and personal informationincluding in

particular a social security number, date of birth, and/or a drivers’ license numbera criminal

can commit identity theft, financial fraud, and other identity-related crimes. According to the

Federal Trade Commission (“FTC”):

               Once identity thieves have your personal information, they can
               drain your bank account, run up charges on your credit cards,
               open new utility accounts, or get medical treatment on your
               health insurance. An identity thief can file a tax refund in your
               name and get your refund. In some extreme cases, a thief might
               even give your name to the police during an arrest.

       63.     Identity theft results in real financial losses, lost time, and aggravation to

consumers. In its 2014 Victims Identity Theft report, the United States Department of Justice

stated that 65% of the over 17 million identity theft victims that year suffered a financial loss,

and 13% of the total identity theft victims never had those losses reimbursed. The average

out-of-pocket loss for those victims was $2,895. Identity theft victims also “paid higher

interest rates on credit cards, they were turned down for loans or other credit, their utilities

were turned off, or they were the subject of criminal proceedings.” With respect to consumers’



                                               -17-
          Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 18 of 36



emotional distress, the report also noted that more than one-third of identity theft victims were

moderately or severely distressed due to the crime.

          64.   The Data Breach has substantially increased the risk that the affected Puerto Rico

consumers will be a victim of identity theft or financial fraud at some unknown point in the

future.

          65.   In order to protect themselves from this increased risk of identity theft and

fraud, many consumers may place “security freezes” on their credit reports with one or more

consumer reporting agency, including Equifax. The primary objective of a security freeze is to

prevent third parties from accessing the frozen credit report when a new application for credit

is placed without the consumer’s consent.

          66.   As a result of Equifax’s actions and inactions in connection with the Data

Breach, and in an effort to protect themselves against identity theft or financial fraud, many

Puerto Rico consumers have already spent and will continue to spend time and money in an

effort to place security freezes on their credit reports with Equifax and other consumer

reporting agencies.

          67.   Further, Equifax has complicated consumers’ efforts to protect themselves from

the harms caused by the Data Breach by failing to take various measures that it was uniquely

positioned to take to mitigate the risk of harm caused by the Data Breach. Instead, Equifax

has failed to clearly and promptly notify consumers whether they were affected by the Data

Breach, has charged consumers to place security freezes (and presumably unfairly profited

thereby), has failed to offer consumers free credit and fraud monitoring beyond one year, and

has failed to ensure adequate call center staffing and availability of online services in the days




                                               -18-
         Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 19 of 36



following the September 7, 2017 announcement of the Data Breach. Equifax’s actions and

inactions in this regard have compounded the harms already suffered by consumers.

        68.      Additionally, between the time Equifax actually fixed the security flaw and

before Equifax alerted the public of the Data Breach, a period from July 30 to September 7,

2017, Equifax was actively advertising to the general public that it was protecting consumers’

financial information. Indeed, during this time period Equifax was actively selling financial

products purporting to protect and safeguard consumer credit files and financial information

with various products, including, among others, Score Watch, Equifax ID Patrol Premier,

Equifax Complete Family Plan, and Equifax ID Patrol. Equifax advertised these various

products to consumers as “identity theft protection products.” Examples of these product

offerings appeared as follows on Equifax’s website as of August 28, 2017:2




2
 Available at: https://web.archive.org/web/20170828204627/https://www.equifax.com/personal/identity-theft-
protection (last visited March 6, 2019).


                                                     -19-
Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 20 of 36




                             -20-
            Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 21 of 36



           69.      While Equifax was making healthy profits from compiling credit reports on

Americans, Equifax also built algorithms and started scrubbing social media to assess consumers.

As part of this effort, Equifax persuaded more than 7,000 employers to hand over salary details for

an income verification system that now encompasses nearly half of American workers. As part of

its pitch to clients, Equifax promised to safeguard this information and sold products like those

mentioned above to help companies hit by cyberattacks protect their customers. “Data breaches

are on the rise. Be prepared,” Equifax said in one pitch. “You’ll feel safer with Equifax.” See

Cowley, Stacy and Bernard, Tara Siegel, “As Equifax Amassed Ever More Data, Safety Was

a Sales Pitch,” The New York Times Online (Sept. 23, 2017).3 Equifax’s approach amplified

the Data Breach while it concurrently sold consumers on its ability to protect their data.

                                      FIRST CAUSE OF ACTION
                                                Negligence
                          (on behalf of the Puerto Rican Aggrieved Individuals)

           70.      Puerto Rico incorporates the allegations in the preceding paragraphs as if fully

set forth herein.

           71.      Equifax owed a duty to all natural persons in Puerto Rico whose personal,

confidential information was compromised as a result of the data breach first disclosed by

Equifax on September 7, 2017, excluding Defendants their affiliates, subsidiaries co-

conspirators, employees (including its officers and directors) (“the Puerto Rican Aggrieved

Individuals”).

           72.      Specifically, Equifax owed a duty to the Puerto Rican Aggrieved Individuals to

exercise reasonable care in obtaining, retaining, securing, safeguarding, deleting, and

protecting their personal and financial information in its possession from being compromised,



3
    Available at: https://www.nytimes.com/2017/09/23/business/equifax-data-breach.html (last visited Mar. 6, 2019).


                                                         -21-
       Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 22 of 36



lost stolen, accessed, and misused by unauthorized persons. This duty included, among other

things, designing, maintaining, and testing Equifax’s security system to ensure that their

personal and financial information in Equifax’s possession was adequately secured and

protected.   Equifax further owed a duty to the Puerto Rican Aggrieved Individuals to

implement processes that would detect a breach of it security system in a timely manner and

to timely act upon warnings and alerts, including those generated by its own security systems.

       73.    Equifax owed a duty to the Puerto Rican Aggrieved Individuals to provide

security, including consistent with industry standards and requirements, to ensure that its

computer systems and networks, and the personnel responsible for them, adequately protected

the personal and financial information of the Puerto Rican Aggrieved Individuals.

       74.    Equifax owed a duty of care to the Puerto Rican Aggrieved Individuals because

they were foreseeable and probable victims of any inadequate security practices. Equifax

solicited, gathered, and stored the personal and financial data of the Puerto Rican Aggrieved

Individuals to facilitate credit reports and monitoring.      Equifax knew it inadequately

safeguarded such information on its computer systems and that hackers routinely attempt to

access this valuable data without authorization. Equifax had prior notice that its systems were

inadequate by virtue of the earlier breaches that preceded this one, but continued to maintain

those inadequate systems to the ultimate detriment of its customers like the Puerto Rican

Aggrieved Individuals. Equifax knew or should have known that a breach of its systems

would cause damages to the Puerto Rican Aggrieved Individuals and Equifax had a duty to

adequately protect such sensitive personal and financial information.

       75.    Equifax owed a duty to timely and accurately disclose to the Puerto Rican

Aggrieved Individuals that their personal and financial information had been or was




                                             -22-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 23 of 36



reasonably believed to have been compromised. Timely disclosure was required, appropriate,

and necessary so that, among other things, the Puerto Rican Aggrieved Individuals could take

appropriate measures to avoid unauthorized charges to their credit or debit card accounts,

cancel or change usernames and passwords on compromised accounts, monitor their account

information and credit reports for fraudulent activity, contact their banks or other financial

institutions that issue their credit or debit cards, obtain credit monitoring services, and take

other steps to mitigate or ameliorate the damages caused by Equifax’s misconduct.

       76.     Equifax knew, or should have known, the risks inherent in collecting and

storing the personal and financial information of the Puerto Rican Aggrieved Individuals, and

of the critical importance of providing adequate security of that information.

       77.     Equifax’s own conduct also created a foreseeable risk of harm to the Puerto

Rican Aggrieved Individuals. Equifax’s misconduct included, but was not limited to, its

failure to take steps and opportunities to prevent and stop the data breach as set forth herein.

       78.     Equifax breached the duties it owed to the Puerto Rican Aggrieved Individuals

by failing to exercise reasonable care and implement adequate security systems, protocols,

and practices sufficient to protect the personal and financial information of the Puerto Rican

Aggrieved Individuals.

       79.     Equifax breached the duties it owed to the Puerto Rican Aggrieved Individuals

by failing to properly implement technical systems or security practices that could have

prevented the loss of data at issue.

       80.     Equifax breached its duties to timely and accurately disclose that the Puerto

Rican Aggrieved Individuals’ personal and financial information in Equifax’s possession had

been or was reasonably believed to have been stolen or compromised.




                                              -23-
       Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 24 of 36



       81.     But for Equifax’s wrongful and negligent breach of its duties owed to the Puerto

Rican Aggrieved Individuals, their personal and financial information would not have been

compromised.

       82.     The injury and harm suffered by the Puerto Rican Aggrieved Individuals, as set

forth above was the reasonably foreseeable result of Equifax’s failure to exercise reasonable

care in safeguarding and protecting the Puerto Rican Aggrieved Individuals’ personal and

financial information within Equifax’s possession. Equifax knew or should have known that

its systems and technologies for processing, securing, safeguarding, and deleting the Puerto

Rican Aggrieved Individuals’ personal and financial information were inadequate and

vulnerable to being breached by hackers.

       83.     The Puerto Rican Aggrieved Individuals suffered injuries and losses described

herein as a direct and proximate result of Equifax’s conduct resulting in the data breach,

including Equifax’s lack of adequate reasonable and industry-standard security measures.

Had Equifax implemented such adequate and reasonable security measures, the Puerto Rican

Aggrieved Individuals would not have suffered the injuries alleged, as the Equifax data breach

would likely have not occurred.

       84.     A special relationship exists between the Puerto Rican Aggrieved Individuals

and Equifax.

       85.     Equifax collects personal and financial data from the Puerto Rican Aggrieved

Individuals to create credit scores and monitor credit activity, including during the period of

the Equifax data breach. The Puerto Rican Aggrieved Individuals allowed this to happen with

the understanding that Equifax had reasonable security measures in place to protect its

customers’ personal and financial information.




                                             -24-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 25 of 36



       86.     Equifax’s conduct warrants moral blame, as Equifax continued to take

possession of the Puerto Rican Aggrieved Individuals’ personal and financial information in

connection with its Services knowing, and without disclosing, that it had inadequate systems

to reasonably protect such information and even after the data breach had occurred and was

ongoing, and Equifax failed to provide timely and adequate notice to the Puerto Rican

Aggrieved Individuals as required by law.

       87.     Holding Equifax accountable for its negligence will further the policies

underlying negligence law and will require Equifax and encourage similar companies that

obtain and retain sensitive consumer personal and financial information to adopt, maintain

and properly implement reasonable, adequate and industry-standard security measures to

protect such customer information.

       88.     As a direct and proximate result of Equifax’s negligent conduct, Puerto Rican

Aggrieved Individuals’ have suffered injury and are entitled to damages in the amount to be

proven at trial.

       89.     A sovereign entity such as Puerto Rico may proceed as parens patriae to

recover damages on behalf of its population if it 1) articulates an interest apart from the

interests of particular private parties, (2) expresses a quasi-sovereign interest, and (3) alleges

injury to a sufficiently substantial segment of its population. Alfred L. Snapp & Son v. Puerto

Rico, 458 U.S. 592, 600 (1982).

       90.     Puerto Rico has its own interest in protecting the rights of its population,

including consumers, from deceptive misrepresentations about the nature and quality of

services and actions or inactions that may harm its population, directly harming the current

population and indirectly chilling the desire of others to visit or reside in Puerto Rico. That




                                              -25-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 26 of 36



interest is distinct from the interest of consumers themselves in avoiding harm as a result of

such misrepresentations, actions or inactions. The foregoing is a sovereign interest.

       91.     A substantial segment of Puerto Rico’s population was affected by Equifax’s

misconduct. At least 1,000,086 people, or more than half of Puerto Rico’s adult population,

were affected as a result of Equifax’s misconduct.

       92.     Accordingly, Puerto Rico may proceed as parens patriae to recover damages

on behalf of its population.

                               SECOND CAUSE OF ACTION

                    Obligation when Damage Caused by Fault or Negligence
                                      31 L.R.P.A. § 5141
                      (on behalf of Puerto Rican Aggrieved Individuals)

       93.     Puerto Rico incorporates the allegations in the preceding paragraphs as if fully

set forth herein.

       94.     As described above, Equifax’s actions and omissions with respect to the data

breach have caused damage to Puerto Rican citizens through fault and/or negligence.

Accordingly, Equifax is obligated to repair the monetary damages done to Puerto Rican

citizens pursuant to 31 L.R.P.A. § 5141.

       95.     In addition to pecuniary damages, Puerto Rican citizens are entitled to

sufferings damages resulting from Equifax’s negligent acts. See Don Carmelo Zeno Molina

v. Mario Vazquez Rosario, 106 D.P.R. 324, 1977 WL 50797 (P.R. 1977).

                                THIRD CAUSE OF ACTION

                       Dodd-Frank Consumer Financial Protection Act
                                Deceptive Acts or Practices
                                     12 U.S.C. § 5552
                             (by the Commonwealth directly)




                                             -26-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 27 of 36



       96.     Puerto Rico incorporates the allegations in the preceding paragraphs as if fully

set forth herein.

       97.     Title X of the Dodd-Frank Act established the Consumer Financial Protection

Bureau (“CFPB”) to regulate the offering and provision of consumer financial products or

services under the Federal consumer financial laws. Section 1042, located at 12 U.S.C. § 5552,

gives the Bureau its enforcement power.

       98.     Equifax is a “covered person” as that term is defined in the statute because

Equifax offers consumer financial products and services, namely products and services related

to consumers’ credit history and credit scores. See 12 U.S.C. § 5481(6) (“The term ‘covered

person’ means--(A) any person that engages in offering or providing a consumer financial

product or service; and (B) any affiliate of a person described in subparagraph (A) if such

affiliate acts as a service provider to such person.”); see also CFPB v. Prime Marketing

Holdings, LLC, No. 16-07111, 2016 WL 10516097, at *8 (C.D. Cal. Nov. 15, 2016) (finding

a defendant who is in the business of providing consumer report information about

consumers’ credit history “falls squarely within the definition of ‘covered person’ as it is

defined in the CFPA.”)..

       99.     Section 1042(a) allows a state attorney general or regulator to bring an action

to enforce Title X and regulations issued under it, such as the Consumer Financial Protection

Act’s provision on unfair, deceptive, abusive acts or practices (“UDAAP”). See Illinois v. Alta

Colleges, Inc., No. 14 C 3786, 2014 WL 4377579, at *3 (N.D. Ill. Sept. 4, 2014) (“§ 5552

expressly authorizes states to sue on their own behalf.” (citing 12 U.S.C. § 5552(a)(1)); see

also 12 U.S.C. § 5481(27) (defining “State” as used in the Dodd-Frank Act to expressly

include Puerto Rico). Section 5552(a)(1) of the CFPA is subject to a requirement that an




                                             -27-
          Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 28 of 36



attorney general provide prior notice to the CFPB; the Commonwealth has provided such

notice.

          100.   According to CFPB enforcement guidelines, it is unlawful for any provider of

consumer financial products or services or a service provider to engage in any unfair,

deceptive or abusive act or practice. See Dodd-Frank Act, Title X, Sec. 1036. CFPB’s standard

for unfairness in the Dodd-Frank Act is that an act or practice is unfair when: (1) it causes or

is likely to cause substantial injury to consumers; (2) the injury is not reasonably avoidable

by consumers; and (3) the injury is not outweighed by countervailing benefits to consumers

or to competition. See “Unfair, Deceptive, or Abusive Acts or Practices – CFPA Guide,”

CFPB Manual V.2 at p. 1-2 (Oct. 2012).4

          101.   The CFPB has already noted that “[m]illions of Americans have been impacted

by the [] Equifax data breach.” See Dohn, Kristin, “Identity theft protection following the

Equifax data breach” CFPB Blog (Sept. 9, 2017).5 This constitutes an act or practice that

caused substantial injury to consumers, because “[a]n act or practice that causes a small

amount of harm to a large number of people may be deemed to cause substantial injury.” See

“Unfair Acts or Practices,” CFPB Manual V.2 at p. 2.

          102.   Here, Equifax has engaged in a deceptive practice in that it held itself out as

keeping consumer data protected and safe, including credit scores, sensitive identifying

information, and consumer financial records, when in fact it was aware of the security flaws

that led to the massive data breach discussed above.




4
  Available at: https://s3.amazonaws.com/files.consumerfinance.gov/f/documents/102012_cfpb_unfair-
deceptive-abusive-acts-practices-udaaps_procedures.pdf (last visited Feb. 25, 2019).
5
  Available at: https://www.consumerfinance.gov/about-us/blog/identity-theft-protection-following-equifax-data-
breach/ (last visited Feb. 25, 2019).


                                                      -28-
         Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 29 of 36



        103.     Not only did Equifax maintain it was keeping this consumer information safe

when it was not doing so, but Equifax advertised its credit scores and credit products to

consumers in a deceptive way. The CFPB fined Equifax nearly $3.8 million as well as issued

a $2.5 million civil penalty in early 2017 for “deceiving consumers in marketing credit scores

and credit products.” See Swanson, Brena, “CFPB fines TransUnion and Equifax for
                                                                                                        6
deceiving consumers with their marketing,” HousingWire.com (Jan. 3, 2017)                                   (citing

“Equifax Consent Order,” In re Equifax Inc. and Equifax Consumer Services LLC, File No.

2017-CFPB-0001 (C.F.P.B. Jan. 3, 2017).7

        104.     Similar to the previous Consent Decree, Equifax later made false

representations about its security and safety protocols regarding sensitive consumer data when

in fact it was aware of a serious flaw in its security protocols, and which led to a massive data

breach that affected millions of consumers, including Puerto Rican citizens. See Cowley,

Stacy and Bernard, Tara Siegel, “As Equifax Amassed Ever More Data, Safety Was a Sales

Pitch,” The New York Times Online (Sept. 23, 2017).8

        105.     Equifax has caused Puerto Rican consumers substantial monetary loss as a

result of the data breach, including losses connected with fraudulent credit and debit card

charges, otherwise known as identity theft, whether or not such charges are ultimately

reimbursed by the credit card companies. Puerto Rican consumers will also now face years of

constant surveillance of their financial and personal records, monitoring, and loss of rights

due to Equifax’s data breach. These damages are a direct and proximate result of Equifax’s




6
  Available at: https://www.housingwire.com/articles/38865-cfpb-fines-transunion-and-equifax-for-deceiving-
consumers-with-their-marketing (last visited Feb. 25, 2019).
7
  Available at: https://files.consumerfinance.gov/f/documents/201701_cfpb_Equifax-consent-order.pdf (last visited
Feb. 25, 2019).
8
  Available at: https://www.nytimes.com/2017/09/23/business/equifax-data-breach.html (last visited Feb. 25, 2019).


                                                       -29-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 30 of 36



failure to properly safeguard and protect Puerto Rican citizens’ sensitive information from

unauthorized access, use, and disclosure. These damages are further compounded by

Equifax’s deceptive representations that it was providing protection over that sensitive

information, when in fact it was not.

       106.   In addition to these economic damages, Puerto Rican consumers have also

incurred or are likely to incur other costs, such as costs associated with closing accounting,

paying overdraft fees, covering bounced checks, opening new accounts, and ordering checks

or new credit/debit cards.

       107.   Puerto Rican consumers have suffered and will continue to suffer substantial

injury as a result of Equifax’s deceptive practices. Puerto Rican consumers could not have

reasonably avoided this injury.

       108.   In addition, Equifax has been unjustly enriched as a result of their unlawful

practices.

       109.   The CFPA empowers this Court to grant any appropriate legal or equitable

relief, including but not limited to, the refund of moneys paid, restitution, disgorgement or

compensation for unjust enrichment, payments of damages or other monetary relief, and civil

money penalties. See 12 U.S.C. § 5565(a), (c). In addition, the Commonwealth may recover

its costs in connection with the action if it is the prevailing party. See 12 U.S.C. § 5565(b).

       110.   On behalf of the Commonwealth directly, Puerto Rico seeks to recover

restitution, disgorgement or compensation for unjust enrichment, and payment of damages

resulting from Equifax’s failure to safeguard Puerto Rican consumers’ sensitive data. Puerto

Rico further requests this Court impose civil money penalties against Equifax as allowed




                                              -30-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 31 of 36



under Dodd-Frank. Puerto Rico further requests this Court order that Equifax pay Puerto

Rico’s costs and fees incurred in connection with prosecuting this cause of action.

                              FOURTH CAUSE OF ACTION

                         Puerto Rico Consumer Protection Action
                                     3 L.P.R.A. § 341f
                             (by the Commonwealth directly)

       111.    Puerto Rico incorporates the allegations in the preceding paragraphs as if fully

set forth herein.

       112.    Pursuant to 3 L.P.R.A. § 341f, “[t]he Secretary [of the Puerto Rico Department

of Consumer Affairs (“DACO”)] shall have powers and faculties to inspect for the protection

of the consumer, compliance of the consumer protecting laws under the jurisdiction of other

agencies and organizations of the Commonwealth of Puerto Rico, and to refer the complaints

and notify the violations to them for proper action.”

       113.    Pursuant to 3 L.P.R.A. § 341e(f), the Secretary has the power to represent the

Puerto Rican consumers before any court, as well as represent the Commonwealth in any

hearing, proceeding or matter that affects or may affect the interests of the Puerto Rican

consumer in general.

       114.    Pursuant to 3 L.P.R.A. § 341e(l), the Secretary has the power to promote and

establish standards for the quality, safety and genuineness in services and in the products for

use and consumption, and to require compliance therewith.

       115.    Pursuant to 3 L.P.R.A. § 341g(b), “[w]hen the Secretary determines that there

is a situation that requires immediate action to avoid serious damage to consumers, the

Secretary shall adopt any order or regulations pursuant to the provisions of . . . the

Commonwealth of Puerto Rico Uniform Administrative Procedures Act.”




                                             -31-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 32 of 36



       116.    The Secretary is empowered to impose fines up to a maximum of ten thousand

dollars ($10,000), and may impose fines for violations of Puerto Rico’s consumer protection

statutes. See 3 L.P.R.A. § 341q. Each day that the same violation is incurred shall be deemed

as a separate violation. Id.

       117.    Pursuant to 3 L.P.R.A. § 341r, prohibited acts include the following:

               Every type or kind of act, practice, advertisement or publicity
               which constitutes or tends to constitute fraud or deceit or
               misrepresentation of . . . quality, guarantee or wholesomeness of
               a . . . service is hereby prohibited.

       118.    DACO has the power to oversee compliance with consumer protections laws

under the jurisdiction of the Commonwealth. See Francisco Arroyo Figueroa v. Firstbank

Puerto Rico, No. CA0003059, 2014 WL 5591017, at *5 (P.R. Cir. Sept. 15, 2014). This

includes the authority to address undesirable business practices. Id.; see also D.A.Co. V. Fcia.

San Martin, 175 DPR 198, 204-05, 2009 WL 154365 (P.R. Jan. 8, 2009) (noting the enabling

law of DACO imposes on the Secretary the ministerial duty to promote and ensure compliance

with all laws, rules, regulations and orders that affect the interests of the consumer, in

coordination with the other agencies and departments of the Commonwealth) (citing 3

L.P.R.A. § 341e(q)).

       119.    Equifax deceived the public, including Puerto Rican citizens and residents, by

holding itself out as a leader in safeguarding and protecting the sensitive consumer

information that it collects. Equifax held itself out as being able to protect the sensitive

information they collect about businesses and individuals. Equifax further held itself out as

being committed, as a top priority of the company, to safeguarding the privacy and security

of information, both online and offline, of businesses and consumers.




                                             -32-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 33 of 36



       120.    Given the massive data breach and the simple fixes that could have prevented

same as discussed herein, it is clear that Equifax deceived the public with these representations

of being committed to safeguarding and protecting sensitive consumer info.

       121.    This cause of action is separate and apart from any other agency/administrative

penalties previously assessed against Equifax by the Commonwealth of Puerto Rico,

specifically this cause of action is separate and apart from the previously-assessed $350,000

fine pursuant to the Citizen Information on Data Banks Security Act, 10 L.R.P.A. §§ 4051, et

seq.

       122.    On behalf of the agencies and organizations of the Commonwealth, Puerto Rico

seeks to recover fines in the amount of $10,000 for each day that Equifax knew about the

vulnerability on March 7, 2017, when the earliest known patch was available, until finally

disclosing the breach for the first time on September 7, 2017 (a period of 181 days), while at

the same time holding itself out as being able to protect sensitive consumer data.

                                       PRAYER FOR RELIEF

       WHEREFORE, Puerto Rico requests that the Court grant the following relief:

       1.      Order Equifax to pay monetary damages suffered by the Puerto Rican Aggrieved

Individuals as a result of Equifax’s negligence, in an amount to be proven at trial;

       2.      Order that Equifax pay the costs of investigation and litigation of this matter,

including reasonable attorneys’ fees, to Puerto Rico in an amount to be determined at trial;

       3.      Disgorge profits Equifax obtained during or as a result of the Data Breach, or

otherwise compensate Puerto Rico for unjust enrichment;

       4.      Order that Equifax pay all sufferings damages incurred by the citizens of Puerto

Rico as a result of the Data Breach;




                                                -33-
       Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 34 of 36



       5.     Order that Equifax pay restitution to Puerto Rico;

       6.     Order that Equifax pay damages to Puerto Rico resulting from Equifax’s failure

to safeguard Puerto Rican consumers’ sensitive data;

       7.     Order that Equifax pay all costs incurred by Puerto Rican citizens resulting

from Equifax’s Data Breach;

       8.     Impose civil money penalties against Equifax as allowed under the Dodd-Frank

Act;

       9.     Impose civil money penalties against Equifax as allowed under the Puerto Rico

Consumer Protection Act;

       10.    and order such other just and proper legal and equitable relief.

                                REQUEST FOR JURY TRIAL

       Puerto Rico hereby requests trial by jury as to all issues so triable.


       Dated: April 4, 2019

                                                       Respectfully Submitted,

                                                       /s Denise Maldonado Rosa
                                                       Wanda Vázquez-Garced
                                                       Attorney General

                                                       Denise Maldonado Rosa
                                                       Assistant Attorney General
                                                       USDC-PR 301108
                                                       P.O. Box 9020192
                                                       San Juan, Puerto Rico 00902-0192
                                                       Tel: (787) 729-2002
                                                       dmaldonado@justicia.pr.gov

                                                       /s Peter B. Schneider
                                                       Peter B. Schneider
                                                       William M. Hogg
                                                       SCHNEIDER WALLACE COTTRELL
                                                       KONECKY WOTKYNS LLP



                                                -34-
Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 35 of 36



                                    3700 Buffalo Speedway, Suite 300
                                    Houston, Texas 77098
                                    Telephone: (713) 338-2560
                                    Facsimile: (415) 421-7105
                                    pschneider@schneiderwallace.com
                                    whogg@schneiderwallace.com

                                    /s Todd M. Schneider
                                    Todd M. Schneider
                                    Kyle G. Bates
                                    SCHNEIDER WALLACE COTTRELL
                                    KONECKY WOTKYNS LLP
                                    2000 Powell St., Suite 1400
                                    Emeryville, California 94608
                                    Telephone: (415) 421-7100
                                    Facsimile: (415) 421-7105
                                    tschneider@schneiderwallace.com
                                    kbates@schneiderwallace.com

                                    /s Garrett W. Wotkyns
                                    Garrett W. Wotkyns
                                    SCHNEIDER WALLACE COTTRELL
                                    KONECKY WOTKYNS LLP
                                    8501 N. Scottsdale Road, Suite 270
                                    Scottsdale, Arizona 85253
                                    Telephone: (480) 428-0145
                                    Facsimile: (866) 505-8036
                                    gwotkyns@schneiderwallace.com

                                    /s Gregory A. Cade
                                    Gregory A. Cade
                                    ENVIRONMENTAL LITIGATION
                                    GROUP, P.C.
                                    2160 Highland Ave,
                                    Birmingham, AL 35205
                                    Telephone: (205) 328-9200
                                    Facsimile: (205) 328-9456
                                    GregC@elglaw.com

                                    ATTORNEYS FOR THE
                                    COMMONWEALTH OF PUERTO
                                    RICO




                             -35-
        Case 1:18-cv-05611-TWT Document 26 Filed 04/04/19 Page 36 of 36



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 4, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the Court’s CM/ECF system, which will send a notice of electronic

filing to all CM/ECF participants.

                                                     /s Peter B. Schneider
                                                     Peter B. Schneider
                                                     SCHNEIDER WALLACE COTTRELL
                                                     KONECKY WOTKYNS LLP
                                                     3700 Buffalo Speedway, Suite 300
                                                     Houston, Texas 77098
                                                     Telephone: (713) 338-2560
                                                     Facsimile: (415) 421-7105
                                                     pschneider@schneiderwallace.com




                                              -36-
